Citation Nr: 1601824	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  11-28 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include memory loss.  

2. Entitlement to service connection for headaches, to include as secondary to a TBI.  

3. Whether new and material evidence has been received to reopen a claim of service connection for tinnitus, to include as due to a TBI.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1992 to December 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Houston, Texas, RO.  In October 2015, a videoconference hearing was held before the undersigned.  Additional evidence received during the hearing and a transcript of the hearing are associated with the Veteran's record.  

The Veteran had also initiated, but did not perfect, appeals of denials of service connection for vertigo and for a right shoulder disability.  Consequently, those matters are not before the Board.  

The issues of service connection for residuals of a TBI, to include memory loss, and for headaches are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.  


FINDINGS OF FACT

1. An unappealed February 2006 rating decision denied service connection for tinnitus based essentially on a finding that he did not have such disability.  

2. Evidence received since the February 2006 rating decision tends to show that the Veteran has tinnitus, relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus, and raises a reasonable possibility of substantiating such claim.  

3. Tinnitus was not manifested in service and the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to his service or to any disease, event, or injury therein.  


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

2. On de novo review, service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in October 2010, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the October 2015 hearing, the undersigned discussed the evidence that is needed to substantiate the claims of service connection for tinnitus, and identified evidence that could be secured.  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in December 2010 and September 2012, and an addendum opinion was obtained in September 2013.  The Board finds the examination reports and addendum, cumulatively, adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Claim to Reopen

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

A February 2006 rating decision denied the Veteran service connection for tinnitus based essentially on a finding that he did not have such disability.  He was advised of the denial in March 2008.  He did not appeal it, and additional evidence was not received within a year following.  Hence, the February 2006 rating decision became final.  See 38 U.S.C.A. § 7105.  

Evidence received since the February 2006 rating decision includes a December 2010 VA examination report that shows a diagnosis of tinnitus.  This evidence was not in the record in February 2006, and is new.  As it addresses whether the Veteran has tinnitus, it pertains to an unestablished fact necessary to substantiate the claim of service connection for tinnitus, and raises a reasonable possibility of substantiating such claim.  Consequently, particularly in light of the "low threshold" standard for reopening (see Shade v. Shinseki, 24 Vet. App. 110 (2010)), the Board finds that the evidence is both new and material, and that the claim of service connection for tinnitus must be reopened.  

Service Connection for Tinnitus on De Novo Review

As the claim of service connection for tinnitus is now reopened, the analysis proceeds to a de novo review.  The Veteran is not prejudiced by the Board so proceeding, as the AOJ implicitly reopened and denied the claim on the merits in a September 2011 statement of the case (SOC) (after arranging for all the necessary development, to include seeking an advisory medical opinion).

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
Certain chronic diseases (including tinnitus, as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for tinnitus).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's STRs show that he denied ringing in the ears on hearing conservation examinations in April 1993, May 1994, February 1995, August 1996, July 1997, May 1998, and June 1999.  

An October 1997 STR shows that the Veteran reported that a ladder was blown over by jet exhaust and struck him on the head.  He denied loss of consciousness.  There was no laceration or bleeding.  He endorsed some transient loss of hearing in the right ear.  The diagnosis was closed head trauma - mild hematoma, subgaleal, stable.  He was released to quarters under observation.   

In a November 1999 report of medical assessment, the Veteran did not report tinnitus, although he reported other unrelated medical conditions.  He was referred for audiology evaluation of a possible standard threshold shift.  

In a December 1999 hearing conservation disposition (which found normal hearing), the evaluating audiologist did not mark the space to indicate tinnitus was noted/reported.  

An April 2004 VA treatment record reflects that a review of systems did not note tinnitus.  In April 2005, the Veteran reported ringing in the ears since service.  

In his June 2005 claim, the Veteran asserted that his bilateral tinnitus began in 1997.  

A July 2005 VA treatment record notes a complaint and assessment of tinnitus.  A September 2005 sleep apnea evaluation shows a history of tinnitus.  

A May 2009 treatment record from Wilford Hall Medical Center indicates that a review of systems did not note tinnitus.  July and August 2010 treatment records show the Veteran reported that following a head injury in October 1997 he began to have "beeping" in his right ear that has persisted since with a recent acute exacerbation.  The diagnosis was tinnitus in both ears.  In September 2010, he reported a history of tinnitus.  

A November 2010 VA treatment record notes a history of presbycusis and the Veteran's report of slight tinnitus in the right ear and normal hearing in the left ear.  In December 2010, he reported tinnitus usually worse on the right side, but worse on the left side a couple of days prior.  

On December 2010 VA examination, the Veteran reported bilateral tinnitus with onset in about 1994 after working around jets and machines/generators used to power up aircraft.  The examiner opined that the Veteran's tinnitus is less likely than not caused by or the result of acoustic trauma in service.  The examiner explained that the Veteran denied tinnitus on hearing conservation forms up through June 1999, and there was no mention of tinnitus on a November 1999 hearing conservation disposition.  

In an October 2011 VA Form 9, the Veteran alleged that he told medics and doctors that he had ringing in his ears and they would respond by evaluating his hearing.  

On September 2012 VA examination, the Veteran reported tinnitus.  It was noted that he sustained a mild TBI from a falling ladder in the fall of 1997, and reported head injuries from a motor vehicle accident in 1993 or 1994 and from a mountain biking accident during his service in Japan.  The examiner opined that the Veteran's residual signs/symptoms are less likely than not caused by or a result of the TBI that occurred while on active duty.  

A September 2013 VA addendum opinion notes that the diagnoses of TBIs were made on the basis of history obtained from the Veteran; it is subjective.  The only injury documented in his STRs is the ladder falling on his head.  The other two incidents were reported at the time of his examination, but there is no documentation supporting them.  Based on the current VA definition of mild TBI, the Veteran met the criteria for the diagnosis.  The examiner reaffirmed his opinion that, the Veteran's residual signs/symptoms are less likely than not caused by or a result of the TBIs in service.  

At the October 2015 hearing, the Veteran testified that his tinnitus is related to noise trauma he sustained in service from working as an aircraft mechanic on generators, air conditioning systems, and in close proximity to jet engines on a daily basis.  

It is not in dispute that the Veteran has tinnitus, as such is established by subjective complaints, and was diagnosed on December 2010 VA examination.  The Veteran relates his tinnitus to noise trauma and/or a TBI sustained in service.  He now alleges that his tinnitus began in service and has persisted since.  His reports of onset in service and continuity since are somewhat inconsistent and also conflict with contemporaneous clinical data.  While he has consistently (since the filing of his claim for compensation for the disability) reported onset in service, the dates and circumstances have varied widely; e.g., in his June 2005 claim he stated that it began in 1997, July 2010 treatment records from Wilford Hall Medical Center note he reported onset following a head injury in October 1997, and on December 2010 VA examination he reported onset in about 1994 (after working around jets and generators).  Although the Veteran asserts that he told medics and doctors throughout since alleged onset that he had ringing in his ears, his STRs reflect otherwise.  On annual hearing conservation examinations from April 1993 through June 1999, he denied ringing in the ears, and the October 1997 STR pertaining to treatment for a head injury is silent regarding ringing in the ears.  Reasonably, if he reported tinnitus to hearing conservation examiners, such a significant symptom, endorsement would have been noted in the examination reports; likewise if he had ringing in his ears when he sustained head trauma in service the report of that examination likewise would have noted the tinnitus.  Notably, he also did not report tinnitus in a November 1999 report of medical assessment, despite reporting other unrelated conditions.  While he was then referred for an audiological evaluation, it was for possible hearing loss.  Notably, the December 1999 hearing conservation disposition noted normal hearing, and the evaluating audiologist indicated (by not marking the space for tinnitus) that tinnitus was not found.  The Board finds the STRs highly probative evidence as they were generated contemporaneously, and the notations were in a preventative treatment context (the purpose of hearing conservation programs, i.e., if tinnitus was reported, presumably preventative measures would have been taken).  Furthermore, the Veteran's more recent accounts of onset of tinnitus in service and persistence since are made in the context of a claim for compensation, and are obviously self-serving.  Therefore, they are not credible.  See Pond v. West, 12 Vet. App. 341 (1991).  Significantly also, the initial postservice notation of a complaint of tinnitus in the record is in an April 2005 VA treatment record (more than 5 years after separation).  The interval between discharge from service and the initial documentation of the disability for which service connection is sought is a factor for consideration.  Accordingly, service connection for tinnitus on the basis that such disability became manifest in service and has persisted is not warranted.  As the record does not show a manifestation of tinnitus in the first postservice year (the Veteran's reports of continuity having been found not credible), service connection for tinnitus on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309) is also not warranted.  

To the extent that the Veteran alleges that his tinnitus is somehow otherwise related to his service/injury therein, the Board finds that he is not competent to offer an opinion regarding the etiology of tinnitus.  Whether his tinnitus may be related to a remote head injury (or noise trauma) in service is a medical question beyond the scope of lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The competent evidence of record that directly addresses the matter of a nexus between the Veteran's tinnitus and his service/injury therein is in the medical opinions of the December 2010 and September 2012 VA examiners, which are against the claim.  The December 2010 VA examiner opined that the Veteran's tinnitus is less likely than not caused by or the result of acoustic trauma in service.  The September 2012 VA examiner opined that the Veteran's claimed symptoms (tinnitus included) are less likely than not due to a TBI on active duty; and a September 2013 addendum opinion reaffirmed that conclusion.   As the December 2010, September 2012, and September 2013 VA examiner opinions reflect the providers' familiarity with the entire record and cite to clinical data that support the conclusions, the Board finds them probative.  Because there is no competent evidence to the contrary, the Board finds them persuasive.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  


ORDER

The appeal to reopen a claim of service connection for tinnitus is granted; however, on de novo review, service connection for tinnitus is denied.  


REMAND

The Veteran seeks service connection for residuals of a TBI, to include memory loss, and for headaches, to include as due to a TBI.  He alleges that he has memory loss and headaches that are residuals of head injuries he sustained in service in a motor vehicle accident in 1993/1994, when a ladder fell and struck his head in October 1997, and in a mountain biking accident during service in Japan.  

An August 2013 rating decision denied service connection for a psychiatric disability, to include posttraumatic stress disorder, dysthymic disorder, and generalized anxiety disorder; the Veteran did not appeal that decision.  He initiated, but did not perfect, an appeal of a denial of service connection for vertigo.  Consequently, the issues of service connection for a psychiatric disability and for vertigo (claimed as due to a TBI in service) are not before the Board.  

The Veteran's STRs show that in October 1997 he was seen for a head injury sustained when a ladder blown over by jet exhaust fell on him.  He denied loss of consciousness, and endorsed some transient loss of right ear hearing.  The diagnosis was closed head trauma - mild hematoma, subgaleal, stable.  The STRs, including a November 1999 report of medical assessment, are otherwise silent for complaints, treatment, findings, or diagnosis related to head injuries or memory loss.  

An August 2010 treatment record from Wilford Hall Medical Center shows a diagnosis of chronic posttraumatic headache.  K.O., M.D., opined that the timing of onset and the characteristics of the headache would suggest that it results from the concussion in service, and that it is doubtless his emotional issues are playing a role in delaying recovery and even exacerbating the condition.  Dr. K.O. further opined that because the Veteran began to notice the memory problems about two years after the concussion, it is doubtful that it results from TBI, although it cannot definitely be ruled out.  

A November 2010 opinion by Dr. K.O. indicates that it is more likely than not that the Veteran's chronic posttraumatic headache was caused by the TBI in October 1997.  Dr. K.O. indicated that he examined the Veteran and reviewed his STRs and postservice medical records, including records of the TBI in October 1997.  Dr. K.O. explained that the Veteran has no other known risk factors that may have precipitated his current condition.  

A November 2010 opinion by A.C., CCC-SLP, an Air Force speech and language pathologist, indicates that it is more likely than not that the Veteran's severe functional impairment was caused by the TBI in October 1997.  A.C. explained that the Veteran has no other known risk factors that may have precipitated his current condition.  It was noted that the Veteran has been under her care since September 2010 (for memory, attention, and concentration) and that she had examined him and reviewed his STRs and postservice medical records, including records of the TBI in October 1997.  

The Board notes that the August and November 2010 opinions of Dr. K.O. and the November 2010 opinion by A.C. do not address the absence of any in-service complaints of headaches or memory loss related to the October 1997 injury, or the lengthy interval between the head injury in service and the initial postservice complaints of headaches and memory loss in 2006.  Furthermore, the opinions do not address the earlier findings by Dr. K.O. that his psychiatric symptoms are a major factor in all his symptoms.  Accordingly, the Board finds the August and November 2010 opinions by Dr. K.O. and the November 2010 opinion by A.C. inadequate for adjudication purposes.  

A December 2010 VA examiner opined that the Veteran does not suffer from a pathological condition manifested by headaches; he has tension headaches associated with his depression.  The examiner's rationale does not address Dr. K.O.'s November 2010 opinion that the Veteran's posttraumatic headache is related to the head injury he sustained in October 1997, or that VA treatment records show a diagnosis of, and treatment for, migraine headache since January 2012.  Accordingly, the Board finds the December 2010 VA examiner's opinion inadequate.  

A December 2010 VA examiner opined that the Veteran does not have any cognitive symptoms that are caused by a TBI.  The examiner explained that although the Veteran endorsed memory loss, testing did not show any objective evidence of memory loss.  A September 2012 VA examiner's opinion and September 2013 addendum indicate that the Veteran meets the criteria for a diagnosis of mild TBI, and his residual signs/symptoms are less likely than not caused by or the a result of the TBIs in service.  Notably, April 2012 treatment records from Wilford Hall Medical Center show a diagnosis of and ongoing treatment for memory loss.  As the December 2010 and September 2012 VA examiners' opinions and the September 2013 addendum do not address such evidence, a remand for an addendum opinion is necessary.  

Additionally, the most recent records of VA treatment are from February 2015.  Updated records of private and VA treatment the Veteran has received for memory loss or headaches are pertinent to his claims (and VA records are constructively of record), and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for any alleged TBI residuals, to include memory loss and headaches (to specifically include records from Elmendorf Air Force Base Regional Hospital and Wilford Hall Medical Center) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ should secure complete records of such evaluations and/or treatment from all providers identified, to specifically include all updated VA records since February 2015.  

2. Thereafter, the AOJ should arrange for an examination of the Veteran by a neurologist to determine the nature and likely etiology of any TBI residuals (to include alleged memory loss and headaches).  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests indicated should be completed.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

Does the Veteran have any residuals (and specifically memory loss and headaches) of a head injury/TBI sustained in service in October 1997, or from alleged earlier head injuries sustained in a motor vehicle accident in 1993/1994, or in a mountain biking accident during service in Japan?  Please identify the factual data supporting the determination.  The rationale should include comment on Dr. K.O.'s August and November 2010 opinions and A.C.'s November 2010 opinion, and consideration of records of treatment the Veteran has received for headaches and memory loss from VA and at the Wilford Hall Medical Center.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record, arrange for any further development indicated, and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


